


110 HR 2845 IH: Department of State Crisis Response Act of

U.S. House of Representatives
2007-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2845
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2007
			Mrs. McCarthy of New
			 York introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To amend the State Department Basic Authorities Act of
		  1956 and the Foreign Service Act of 1980 to enable the Secretary of State to
		  respond to a critical shortage of passport processing
		  personnel.
	
	
		1.Short titleThis Act may be cited as the
			 Department of State Crisis Response Act of
			 2007.
		2.Reemployment of
			 civil service annuitantsSection 61(a) of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2733(a)) is amended—
			(1)in paragraph (1),
			 by striking To facilitate and all that follows through
			 the Secretary and inserting The Secretary;
			 and
			(2)in paragraph (2),
			 by striking 2008 and inserting 2010.
			3.Reemployment of
			 Foreign Service annuitantsSection 824(g) of the Foreign Service Act of
			 1980 (22 U.S.C. 4064(g)) is amended—
			(1)in paragraph
			 (1)(B), by striking to facilitate and all that follows through
			 Afghanistan,; and
			(2)in paragraph (2), in the first sentence, by
			 striking 2008 and inserting 2010.
			
